Exhibit 10.1
                Restricted Stock Units
SUPPLEMENTAL
2011 RESTRICTED STOCK UNIT AGREEMENT
          This Supplemental 2011 Restricted Stock Unit Agreement (this
“Agreement”) is between Oceaneering international, inc. (the “Company”) and
______________ (the “Participant”), an employee of the Company or one of its
Subsidiaries, regarding an award (“Award”) of ______________ units (“Restricted
Stock Units”) representing shares of Common Stock (as defined in the 2010
Incentive plan of oceaneering international, inc. (the “Plan”), awarded to the
Participant effective May 6, 2011 (the “Award Date”), such number of Restricted
Stock Units subject to adjustment as provided in Section 15 of the Plan, and
further subject to the following terms and conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined or otherwise specifically
provided herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.
     2. Vesting.
     (a) All Restricted Stock Units subject to this Award shall vest in full on
February 25, 2014, provided the Participant is in Service on such anniversary.
     (b) Restricted Stock Units subject to this Award shall vest, irrespective
of the provisions set forth in Subparagraph (a) above, provided that the
Participant has been in continuous Service from the Award Date until the
December 15th following the later of (i) the Award Date, and (ii) his attainment
of Retirement Age, in the following amounts provided the Participant is in
Service on the applicable December 15th:
     (i) if such December 15th occurs within one year following the Award Date,
on such December 15th, one-third of the Award shall be thereupon vested and an
additional one-third of the Award shall vest on each of the two subsequent
anniversaries of such December 15th;
     (ii) if such December 15th occurs between one and two years following the
Award Date, on such December 15th, two-thirds of the Award shall thereupon be
vested and an additional one-third of the Award shall vest on the subsequent
anniversary of such December 15th; and
     (iii) if such December 15th occurs between two and three years following
the Award Date, on such December 15th, the entire Award shall thereupon be
vested.

Page 1 of 9



--------------------------------------------------------------------------------



 



     (c) All Restricted Stock Units (and any substitute security and cash
component distributed in connection with a Change of Control) subject to this
Award shall vest in full, irrespective of the provisions set forth in
Subparagraphs (a) or (b) above, provided that the Participant has been in
continuous Service since the Award Date, upon the earliest to occur of:
     (i) the date that the Participant terminates employment with the Company
and its Subsidiaries after the Company or any successor to the Company
terminates the Participant’s Service for any reason on or after a Change of
Control;
     (ii) the date that the Participant’s aggregate value of total annual
compensation (including salary, bonuses, long and short-term incentives,
deferred compensation and award of stock options, as well as all other benefits
in force on the date immediately prior to a Change of Control) as an employee of
the Company or one of its subsidiaries is reduced to a value that is ninety-five
percent (95%) or less of the value thereof on the date immediately prior to the
Change of Control, or the Participant’s scope of work responsibility as an
employee of the Company or one of its subsidiaries is materially reduced from
that existing on the date immediately prior to the Change of Control, or the
Participant as an employee of the Company or one of its subsidiaries is
requested to relocate more than 25 miles from his place of Service with the
Company on the date immediately prior to the Change of Control, in each case, on
or after a Change of Control;
     (iii) a Change of Control if the Participant is then a Non-employee
Director; or
     (iv) the Participant’s termination of Service by reason of Disability or
death.
     (d) For purposes of this Agreement:
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act and the rules and regulations promulgated
thereunder), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s outstanding Voting
Securities, other than through the purchase of Voting Securities directly from
the Company through a private placement; or
     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s

Page 2 of 9



--------------------------------------------------------------------------------



 



shareholders, was approved by a vote of at least two-thirds of the Directors
comprising the Incumbent Board shall from and after such election be deemed to
be a member of the Incumbent Board; or
     (C) the Company is merged or consolidated with another corporation or
entity, and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or
     (D) the consummation of a (i) tender offer or (ii) exchange offer by a
Person other than the Company for the ownership of 20% or more of the Voting
Securities of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and
     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.
     (F) Anything else in this definition to the contrary notwithstanding:
     (1) no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or substantially all of the
assets of the Company, whether by way of merger, consolidation, sale of such
assets or otherwise; and
     (2) no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(2)(A)(v) and the Treasury
regulations promulgated thereunder.
     (ii) “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Participant’s
inability and its anticipated duration shall be determined solely by a medical
physician of the Participant’s choice to be approved by the Company, which
approval shall not be unreasonably withheld.

Page 3 of 9



--------------------------------------------------------------------------------



 



     (iii) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (iv) “Service” means (a) employment with the Company or any of its
Subsidiaries and (b) service as a nonemployee member of the board of directors
of the Company (“Nonemployee Director”).
     (v) “Person” means, any individual, corporation, partnership, “group” (as
such term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
and the related rules and regulations promulgated thereunder.
     (vi) “Retirement Age” means the earlier to occur of:
     (A) age 65 or more, or
     (B) age 60 or more with at least 15 years of continuous Service,
provided that the Participant has remained in Service until the earlier to occur
of (A) or (B).
     (vii) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of Award. If the Participant’s Service terminates under any
circumstances (except those provided in Paragraph 2 of this Agreement or in any
other written agreement between the Participant and the Company which provides
for vesting of the Restricted Stock Units granted hereby), all unvested
Restricted Stock Units as of the termination date shall be forfeited.
     4. Registration of Units. The Participant’s right to receive the Restricted
Stock Units shall be evidenced by book entry registration (or by such other
manner as the Committee may determine).
     5. No Dividend Equivalent Payments. The Company will not pay dividend
equivalents on any outstanding Restricted Stock Units.
     6. Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to shares of Common Stock subject to this Award unless
and until such time as the Award has been settled by the transfer of shares of
Common Stock to the Participant.

Page 4 of 9



--------------------------------------------------------------------------------



 



     7. Settlement and Delivery of Shares.
     (a) February 25, 2014; Termination After Disability or Death; Certain
Terminations of Employee by Company After Change of Control; Change of Control
for Nonemployee Director. Settlement of vested Restricted Stock Units that vest
in accordance with Subparagraph 2(a) or 2(c) shall be made as soon as
administratively practicable after vesting, but in no case later than the
March 15th following the year in which vesting occurs. Settlement will be made
by payment in shares of Common Stock.
     (b) Termination After Attainment of Retirement Age. Settlement of vested
Restricted Stock Units that vest in accordance with Subparagraph 2(b) to a
Participant who terminates Service after attainment of his Retirement Age
(whether or not there has been a Change of Control) shall be made as soon as
administratively practicable after termination, but in no case later than the
March 15th following the year in which termination occurs, provided that in the
case of a specified employee who vested in accordance with Subparagraph 2(b)
such settlement shall be paid six months after termination. Settlement will be
made by payment in shares of Common Stock.
     (c) Attainment of Retirement Age Without Termination. Settlement of vested
Restricted Stock Units that vest in accordance with Subparagraph 2(b) to a
Participant who continues Service through the third anniversary of the Award
Date shall be made as soon as administratively practicable after the Restricted
Stock Units would have otherwise vested by reason of Subparagraphs 2(a) or 2(c),
but in no event after the later of (i) the 15th day of the third calendar month
following the applicable date in Subparagraph 2(a) or 2(c), or (ii) the end of
the calendar year in which the applicable date in Subparagraph 2(a) or 2(c)
occurred, provided that in the case of a specified employee who vested in
accordance with Subparagraph 2(b) such settlement shall be paid six months after
termination. Settlement will be made by payment in shares of Common Stock.
          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
     8. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.

Page 5 of 9



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
settlement of this Award, notices shall instead be made pursuant to the
foregoing provisions at the then current address of the Company’s principal
executive offices.
          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     9. Assignment of Award. Except as otherwise permitted by the Committee and
as provided in the immediately following paragraph, the Participant’s rights
under the Plan and this Agreement are personal, and no assignment or transfer of
the Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of the Participant
being mentally incapacitated, this Award shall be payable to his guardian or
legal representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the Award under this Agreement, if any, will pass upon
the Participant’s death and may change such designation from time to time by
filing with the Company a written designation of Beneficiary on the form
attached hereto as Exhibit A, or such other form as may be prescribed by the
Committee; provided that no such designation shall be effective unless so filed
prior to the death of the Participant and no such designation shall be effective
as of a date prior to receipt by the Company. The Participant may change his
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, the Award, if any, will pass to the
designated Beneficiary and such person will be deemed the Participant for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive the Participant’s
death, the Award shall pass by will or, if none, then by the laws of descent and
distribution.
     10. Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable withholding requirements including
those related to federal, state and local income and Service taxes (the
“Required Withholding”). The Company may withhold an appropriate amount of cash
(with respect to the payment of dividend equivalents) or number of shares from
the Common Stock that would otherwise have been delivered to the Participant
(with respect to the settlement of the Award) necessary to satisfy the
Participant’s Required Withholding, and deliver the remaining amount of cash or
shares of Common Stock to the Participant, unless the Participant has made
arrangements with the Company for the Participant to deliver to the Company
cash, check, other available funds or shares of previously owned Common Stock
for the full amount of the Required Withholding by 5:00 p.m. Central Standard
Time on the date an amount is included in the income of the Participant. The
amount of the Required Withholding and the number of shares to satisfy the
Participant’s Required

Page 6 of 9



--------------------------------------------------------------------------------



 



Withholding shall be based on the Fair Market Value of the shares on the date
prior to the applicable date of income inclusion.
     11. Stock Certificates. Any certificates representing the Common Stock
issued pursuant to the settlement of an Award will bear all legends required by
law and necessary or advisable to effectuate the provisions of the Plan and this
Award. The Company may place a “stop transfer” order against shares of the
Common Stock issued pursuant to this Award until all restrictions and conditions
set forth in the Plan or this Agreement and in the legends referred to in this
Paragraph 11 have been complied with.
     12. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Paragraph 9 of this Agreement.
     13. No Service Guaranteed. No provision of this Agreement shall confer any
right upon the Participant to continued Service with the Company or any
Subsidiary.
     14. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an additional tax under Code Section 409A and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the additional tax, including that any
Award subject to Section 409A held by a specified employee that is settled by
reason of termination of employment (other than death) shall be delayed in
payment until the expiration of six months, and no action taken to comply with
Section 409A shall be deemed to adversely affect the Participant’s rights to an
Award. This Award is intended to comply with or be exempt from Section 409A, and
ambiguous provisions hereof, if any, shall be construed and interpreted
consistent with such intent.
     15. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
     16. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

Page 7 of 9



--------------------------------------------------------------------------------



 



            OCEANEERING INTERNATIONAL, INC.
    Award Date: May 6, 2011 By:           George R. Haubenreich, Jr.       
Senior Vice President, General Counsel
and Secretary     

          The Participant hereby accepts the foregoing Supplemental 2011
Restricted Stock Unit Agreement, subject to the terms and provisions of the Plan
and administrative interpretations thereof referred to above.

            PARTICIPANT:
    Date: __________________      
Participant’s Address:                                             

Page 8 of 9



--------------------------------------------------------------------------------



 



         

Exhibit A to Supplemental 2011
Restricted Stock Unit Agreement
Designation of Beneficiary
          I, _____________________________ (“Participant”), hereby declare that
upon my death, ___________________________________ (the “Beneficiary”) of
______________________________________________________________ (address), who is
my ________________________ (relationship), will be entitled to the Award which
may become payable under the Plan and all other rights accorded the Participant
under the Participant’s Supplemental 2011 Restricted Stock Unit Agreement
(capitalized terms used but not defined herein have the respective meanings
assigned to them in such agreement).
          It is understood that this designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
          It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked upon the filing of this designation with
the Company. This designation of Beneficiary may only be revoked in writing,
signed by the Participant, and filed with the Corporate Secretary of the Company
prior to the Participant’s death.
______________________________________________
Participant
______________________________________________
Date

Page 9 of 9